            Case 1:20-cv-06135-JPO Document 36 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                   X

BRUCE HAY,                                          :
                                                    :      Case No. 1:20-cv-6135-JPO
                              Plaintiff,            :
                                                    :
                - against -                         :
                                                    :
NEW YORK MEDIA LLC and KERA                         :
BOLONIK,                                            :
                                                    :
                              Defendant.            :
                                                   X




  DECLARATION OF KATHERINE M. BOLGER IN SUPPORT OF DEFENDANTS’
    OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND
                       AMENDED COMPLAINT


       KATHERINE M. BOLGER declares as follows under the penalty of perjury pursuant to

28 U.S.C. § 1746:

       1.       I am a partner at the law firm of Davis Wright Tremaine LLP, counsel for

defendants New York Media, LLC and Kera Bolonik (“Defendants”).

       2.       I submit this affirmation in support of Defendants’ Opposition to Plaintiff’s Motion

for Leave to File Second Amended Complaint. I have personal knowledge of the facts herein.

       3.       Attached hereto as Exhibit 1 is a true and correct copy of a letter sent by email to

Plaintiff’s counsel in this action on November 20, 2020.



Dated: New York, New York
       January 22, 2021
                                                              ___________________________
                                                                   Katherine M. Bolger
